Case: 18-11945   Date Filed: 01/22/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11945
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:17-cr-00139-SPC-MRM-1


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                  versus

FRANCISCO QUINTERO-CORRAL,


                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 22, 2019)

Before TJOFLAT, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-11945     Date Filed: 01/22/2019    Page: 2 of 2


      Stephen Langs and the Federal Public Defender’s Office, appointed counsel

for Francisco Quintero-Corral in this direct criminal appeal, moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Quintero-Corral’s

conviction and sentence are AFFIRMED.




                                           2